Judgment, Supreme Court, New York County (Norman Ryp, J.), entered April 27, 2001, which, upon a jury verdict, awarded plaintiff Joseph Streich $100,000 for past pain and suffering and $300,000 for future pain and suffering (structured pursuant to CPLR art 50-B), unanimously reversed, on the facts, without costs, and the matter remanded for a new trial, unless plaintiff stipulates, within 20 days of service of a copy of this order with *222notice of entry, to attribute 25% of the fault for his injuries to his own negligence and to reduce the award of damages accordingly pursuant to CPLR article 14-A, and to entry of an amended judgment in accordance therewith.
Plaintiff sustained a fractured ankle when he slipped while walking down a wet stairway at defendant’s subway station. Plaintiff, who contended that the stairs were unreasonably dangerous when wet because of their worn and chipped condition, was not holding onto the wet stairway’s handrail when he fell. The jury unanimously found that plaintiff had descended the stairway in a negligent manner, but found, with one dissent, that plaintiff’s negligence had not been a substantial factor in the causation of the accident. Based on our review of the trial record, we find the verdict to be against the manifest weight of the evidence to the extent it determines that plaintiff’s negligence did not play any role in causing his injuries. We therefore reverse the judgment and remand for a new trial, unless plaintiff stipulates to entry of an amended judgment as indicated.
We have considered defendant’s remaining arguments and find them unavailing on this record. Concur — Nardelli, J.P., Williams, Friedman, Marlow and Gonzalez, JJ.